Exhibit 10.14




MALIBU BOATS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of [__________] (the “Grant Date”), by and between Malibu Boats,
Inc., a Delaware corporation (the “Company”), and [__________] (the
“Participant”), in connection with a Restricted Stock Unit Award (the “Award”)
under the Malibu Boats, Inc. Long-Term Incentive Plan (the “Plan”).
The Company has established the Plan by action of its Board. The Participant has
been granted a Restricted Stock Unit Award that is described herein.
In consideration of the foregoing, the parties have entered into this Agreement
to govern the terms of this Award:
1.Award of Restricted Stock Units. Subject to the terms and conditions set forth
in the Plan and herein, the Company grants to the Participant an Award of
[__________] restricted stock units (the “Restricted Stock Units”), subject to
adjustment as provided in Section 3.3 of the Plan. Each Restricted Stock Unit
represents the Company’s unfunded and unsecured obligation to issue a share of
Common Stock to the Participant in accordance with the terms and conditions of
this Agreement. The Restricted Stock Units are subject to forfeiture in the
event of the termination of the Participant’s employment with the Company or a
Subsidiary prior to the vesting of such Restricted Stock Units or if the
applicable performance vesting requirements are not achieved, as specified
herein.


2.Transfer of Award. Except for transfers pursuant to a will or the laws of
descent and distribution, this Award is not transferable and the Participant may
not make any disposition of the Restricted Stock Units described herein, or any
interest herein, prior to the dates that the Company has issued shares of Common
Stock to the Participant in accordance with Paragraph 6 or the Plan. As used
herein, “disposition” means any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
whether during the Participant’s lifetime or upon or after the Participant’s
death, including, but not limited to, any disposition by operation of law, by
court order, by judicial process, or by foreclosure, levy, or attachment, except
a transfer by will or by the laws of descent or distribution. Any attempted
disposition in violation of this Paragraph is void.


3.Vesting of Award. Subject to Paragraph 4 below, the Award will vest as
follows:


(a)Time-Based Restricted Stock Units. Fifty percent (50%) of the total number of
Restricted Stock Units subject to the Award (the “Time-Based Units”) (subject to
adjustment as provided in Section 3.3 of the Plan) shall vest ratably in
substantially equal annual installments on each of the first four annual
anniversaries of the Grant Date. This means that (subject to adjustment as
provided in Section 3.3 of the Plan), [____] Restricted Stock Units shall vest
on [_____], [____] Restricted Stock Units shall vest on [_____], [____]
Restricted Stock Units shall vest on [_____], and [____] Restricted Stock Units
shall vest on [_____].


(b)Performance-Based Restricted Stock Units. Fifty percent (50%) of the total
number of Restricted Stock Units subject to the Award (the “Performance-Based
Units”) (subject to adjustment as provided in Section 3.3 of the Plan) will
become vested upon the achievement of the





--------------------------------------------------------------------------------




performance hurdles described below. The Committee shall determine whether each
of the applicable performance hurdles has been achieved, and the vesting of any
installment of the Performance-Based Units is subject to the Committee’s
determination.


(1)Annual Vesting. The Performance-Based Units shall be eligible to vest in
[four (4)] substantially equal annual installments with respect to each of the
Company’s [______], [______], [______] and [______] fiscal years (each, a
“Fiscal Year”) based on the achievement of an [EBITDA target (the “EBITDA
Target”)] established for each such Fiscal Year as set forth in the table below.


Number of Units
Fiscal Year
[EBITDA Target]
[___________]
[___________]
$[___________]
[___________]
[___________]
$[___________]
[___________]
[___________]
$[___________]
[___________]
[___________]
$[___________]



In the event that the [EBITDA Target] for a particular Fiscal Year is achieved
or exceeded, the installment of the Performance-Based Units eligible to vest for
such Fiscal Year will become vested as of the day the Committee determines such
[EBITDA Target] has been achieved.
(2)Cumulative Vesting. Except as provided below in this Paragraph 3(b)(2), in
the event that the [EBITDA Target] for a particular Fiscal Year is not achieved
(a “Missed Year”), the installment of the Performance-Based Units eligible to
vest for the Missed Year but that did not vest based on performance for the
Missed Year (the “Missed Performance-Based Units”) shall remain outstanding and
eligible to vest in any subsequent Fiscal Year during the Performance Period (as
defined below) based on the achievement of a Cumulative [EBITDA] target (the
“Cumulative [EBITDA] Target”) established for each Fiscal Year in the
Performance Period (other than the first Fiscal Year) as set forth in the table
below.


Subsequent Fiscal Year
Cumulative [EBITDA] Target
[___________]
$[___________]
[___________]
$[___________]
[___________]
$[___________]



In the event that the Cumulative [EBITDA] Target applicable to any Missed
Performance-Based Units is achieved or exceeded for any Fiscal Year in the
Performance Period after the Missed Year, any outstanding Missed
Performance-Based Units will become vested as of the day the Committee
determines such Cumulative [EBITDA] Target has been achieved.
In the event the Cumulative [EBITDA] Target applicable to any Missed
Performance-Based Units is not achieved before or at the end of the Performance
Period, any Missed Performance-Based Units that are then outstanding and
unvested shall terminate and be forfeited as of the day the Committee determines
such Cumulative [EBITDA] Target has not been achieved at any point in the
Performance Period.
The installment of the Performance-Based Units eligible to vest with respect to
the last Fiscal Year in the Performance Period will become vested if either the
[EBITDA Target] or Cumulative [EBITDA] Target for such Fiscal Year is achieved.
For all other Fiscal Years in the Performance Period, the installment of the
Performance-Based Units initially eligible to vest with respect to the
applicable Fiscal Year will only become vested if the [EBITDA Target] for the
applicable fiscal year is achieved or exceeded (i.e., if the Cumulative [EBITDA]
Target for the [___________] Fiscal Year is achieved but the [EBITDA Target] for





--------------------------------------------------------------------------------




the [___________] Fiscal Year is not achieved, the installment of the
Performance-Based Units initially eligible to vest with respect to the
[___________] Fiscal Year will not become vested at the end of the [___________]
Fiscal Year, but such Performance-Based Units would be eligible to become vested
if the Cumulative [EBITDA] Target for the [___________] Fiscal Year is
achieved).
(3)Definitions. For purposes of this Agreement, the following definitions shall
apply:


[“EBITDA” means the Company’s “Adjusted EBITDA” or any similar performance
metric publicly reported by the Company in its press release announcing its
financial results for the applicable Fiscal Year, with such additional
appropriate adjustments as may be approved by the Committee in accordance with
the Performance Goal definition in the Plan.
“Performance Period” means the [___________],[___________],[___________], and
[___________] Fiscal Years.]
4.Termination. On the date that a Participant’s provision of services to the
Company or a Subsidiary in his or her capacity as an employee, non-employee
member of the Board, consultant or independent advisor ceases for any reason,
and the Participant does not thereupon provide services to the Company or any
Subsidiary, the Participant will forfeit all Restricted Stock Units subject to
the Award which have not yet become vested in accordance with the vesting
schedule set forth in Paragraph 3.


5.Dividend and Voting Rights.


(a)     Limitations on Rights Associated with Units. The Participant shall have
no rights as a stockholder of the Company, no dividend rights (except as
expressly provided in Paragraph 5(b) with respect to dividend equivalent rights)
and no voting rights, with respect to the Restricted Stock Units and any shares
of Common Stock underlying or issuable in respect of such Restricted Stock Units
until such shares of Common Stock are actually issued to and held of record by
the Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of such
shares.
(b)    Dividend Equivalent Rights. As of any date that the Company pays an
ordinary cash dividend on its Common Stock, the Company shall credit the
Participant with an additional number of Restricted Stock Units equal to (i) the
per share cash dividend paid by the Company on its Common Stock on such date,
multiplied by (ii) the total number of Restricted Stock Units (including any
dividend equivalents previously credited hereunder) (subject to adjustment as
provided in Section 3.3 of the Plan) subject to the Award as of the related
dividend payment record date, divided by (iii) the fair market value of a share
of Common Stock on the date of payment of such dividend. Any Restricted Stock
Units credited pursuant to the foregoing provisions of this Paragraph 5(b) shall
be subject to the same vesting, payment and other terms, conditions and
restrictions as the original Restricted Stock Units to which they relate. No
crediting of Restricted Stock Units shall be made pursuant to this Paragraph
5(b) with respect to any Restricted Stock Units which, as of such record date,
have either been paid or terminated.
6.Timing and Manner of Payment of Restricted Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the Restricted Stock Units subject to the Award, (and in all events not later
than two and one-half months after the applicable vesting date), the Company
shall deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Company in its discretion) equal to the
number of Restricted Stock Units subject to





--------------------------------------------------------------------------------




this Award that vest on the applicable vesting date, unless such Stock Units
terminate prior to the given vesting date. The Participant shall have no further
rights with respect to any Restricted Stock Units that are paid or that
terminate.


7.Tax Withholding. To the extent permitted by applicable law, upon any payment
of the Restricted Stock Units subject to the Award, the Company shall
automatically withhold (or otherwise reacquire) the appropriate number of whole
shares of Common Stock, valued at their then Fair Market Value, to satisfy any
withholding obligations of the Company or its Subsidiaries with respect to such
payment at the minimum applicable withholding rates. In the event that the
Company cannot satisfy such withholding obligations by withholding (or
reacquiring) shares of Common Stock, or in the event of any other withholding
event with respect to the Award, the Company (or a Subsidiary) shall be entitled
to require a cash payment by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to such payment or other
withholding event.


8.No Effect on Capital Structure. This Award shall not affect the right of the
Company or any affiliate to reclassify, recapitalize or otherwise change its
capital or debt structure or to merge, consolidate, convey any or all of its
assets, dissolve, liquidate, windup, or otherwise reorganize.


9.Committee Authority. Any question concerning the interpretation of this
Agreement, any adjustments required to be made under the Plan, and any
controversy that may arise under the Plan or this Agreement shall be determined
by the Committee in its sole discretion. Such decision by the Committee shall be
final and binding.


10.Plan Controls. The Award and all rights of the Participant under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Agreement. The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Agreement.
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Committee so conferred by appropriate
action of the Board or the Committee under the Plan after the date hereof. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control, except as expressly
stated otherwise. For purposes of this Agreement, the defined terms in the Plan
shall have the same meaning in this Agreement, except where the context
otherwise requires. The terms “Article” or “Section” generally refer to
provisions within the Plan. The term “Paragraph” generally refers to a provision
of this Agreement.


11.Notice. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail or a delivery
service that is approved by the Company. Any notice required or permitted to be
delivered hereunder shall be deemed to be delivered on the date which it is
personally delivered, or, whether actually received or not, on the third
business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address identified in this Paragraph. The Company or the Participant may change,
by written notice to the other, the address specified for receiving notices.
Notices delivered to the Company shall be addressed as follows:







--------------------------------------------------------------------------------




Malibu Boats, Inc.
Attn: Chief Financial Officer
5075 Kimberly Way
Loudon, Tennessee 37774


Notices to the Participant shall be hand-delivered to the Participant on the
premises of the Company or its affiliates, or mailed to the Participant’s last
address shown on the records of the Company.
12.Information Confidential.


(a)As partial consideration for the grant of this Award, the Participant agrees
that he or she will keep confidential all information and knowledge that the
Participant has relating to the manner and amount of his or her participation in
the Plan; provided, however, that such information may be disclosed as required
by law and may be given in confidence to the Participant’s spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan.


(b)The Company shall own all right, title, and interest to all ideas, concepts,
know-how, techniques, processes, methods, inventions, discoveries, developments,
innovations, and improvements developed or created by the Participant, either
solely or jointly with others, during the term of the Participant’s employment
that: (i) are reasonably related to the Company’s business; (ii) involve the
Company’s actual or demonstrably anticipated research or development;
(iii) result from any work performed by the Participant for the Company; or
(iv) incorporate any of the Confidential Information (as defined below)
(collectively, “Inventions”). The Participant shall immediately and
confidentially communicate a description of any Inventions to the Company and to
no other party at any time, and if the Company so desires, the Participant shall
execute all documents and instruments and do all things as may be requested by
the Company in order to forever vest all right, title and interest in such
Inventions solely in the Company and to obtain such letters of patent,
copyrights, registrations or other protections as the Company may, from time to
time, desire. In addition, the Participant hereby assigns to the Company all
right, title and interest of the Participant in and to any present Inventions
made, devised, created, invented or discovered, in whole or in part, by the
Participant.


(c)On the Grant Date and at all times thereafter, the Participant shall hold
inviolate and keep secret all non-public documents, materials, knowledge or
other confidential business or technical information of any nature whatsoever
that the Company has maintained as confidential and that has been disclosed to
or developed by him or to which he had access as a result of his association
with the Company (“Confidential Information”). Such Confidential Information
shall include non-public technical and business information, including, but not
limited to, inventions, research and development, engineering, products,
designs, manufacture, methods, systems, improvements, trade secrets, formulas,
processes, marketing, merchandising, selling, licensing, servicing, pricing,
investors, personnel information (including skills, compensation, experience and
performance), customer lists and preferences, records, financial information,
manuals and/or business plans and strategies. The Participant agrees that all
Confidential Information shall remain the sole and absolute property of the
Company, unless such information is or becomes publicly available or disclosed
by lawful means. On the Grant Date and at all times thereafter, the Participant
shall not use, disclose, disseminate, publish, reproduce or otherwise make
available such Confidential Information to any person, firm, corporation or
other entity, except for the purpose of performing services on behalf of the
Company. Upon the termination of the Participant’s employment with the Company
for any reason, the Participant shall (i) not use, disclose, disseminate,
publish, reproduce or otherwise make available such Confidential Information to
any person, firm, corporation or other entity, unless such information is or
becomes publicly available or disclosed by





--------------------------------------------------------------------------------




lawful means; (ii) return to the Company all property that belongs to or is
owned by the Company (including any computer, cell phone, personal digital
assistant, keys, security cards, etc.); and (iii) return to the Company all
documents, records, compositions, articles, devices, equipment, electronic
storage devices and other items that disclose or embody Confidential
Information, including all copies or specimens thereof (including electronic
copies), whether prepared by him or by others, unless such information is or
becomes publicly available or disclosed by lawful means. Nothing in this
Agreement prohibits the Participant from reporting possible violations of
federal law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. The Participant does not need the prior authorization to make any
such reports or disclosures and is not required to notify the Company of such
reports or disclosures.


13.Noncompetition. As partial consideration for the grant of an Award, a
Participant (other than an Outside Director) shall agree that for a period of
time beginning with the date of an Award Agreement and ending on the later of
(i) one (1) year following the date of grant or (ii) one (1) year following
termination of employment with the Company or any of its affiliates for any
reason (the “Termination Date”), the Participant shall not directly or
indirectly, for himself or another person, firm, corporation, association or
other entity, as an owner, partner, participant of a joint venture, trustee,
proprietor, stockholder, member, manager, director, officer, employee,
independent contractor, capital investor, lender, consultant, advisor or
otherwise, or by lending or allowing his name or reputation to be used in
connection with, or otherwise participating in or allowing his skill, knowledge
or experience to be used in connection with, or operate, develop or own any
interest in (other than the ownership of less than five percent (5%) of the
equity securities of a publicly-traded company), or be employed by or consult
with, any business or entity that competes with the business of the Company (the
“Covered Business”), without prior approval of the Company. For purposes of this
Agreement, a Covered Business shall include, but not be limited to, any business
or entity that designs, manufactures, or markets any type of boat or watercraft,
or components thereof, regardless of physical location of such business
activity.


14.Nonsolicitation. As partial consideration for the grant of this Award, the
Participant agrees that for a period of time beginning with the date hereof and
ending on the later of (i) three (3) years following the Grant Date or
(ii) three years following the Termination Date, the Participant shall not,
directly or indirectly:


(a)solicit, induce or encourage any employee of the Company or any of its
affiliates or Subsidiaries to terminate their employment with the Company or any
of its affiliates or Subsidiaries;


(b)make any defamatory public statement concerning the financial performance,
products, services, the Board or management personnel of the Company or any of
its affiliates or Subsidiaries, or the Participant’s employment. Nothing in this
Paragraph 14(b) shall prohibit the Participant from providing truthful testimony
in any legal, administrative or regulatory proceeding and the Participant may at
all times respond truthfully to a lawfully-issued subpoena, court order or
governmental inquiry or as otherwise may be required by law, provided, however,
that upon receiving such lawfully-issued subpoena or court order, the
Participant shall promptly provide, if allowed by applicable law or regulation,
reasonable written notice to Company and cooperate with the Company to the
extent reasonably necessary to protect the confidentiality of any proprietary or
trade secret information of the Company or any of its Affiliates or
Subsidiaries, and the privacy rights of any employee or director; or


(c)use or disclose the Company’s confidential or proprietary information to
induce, attempt to induce or knowingly encourage any Customer of the Company or
any of its affiliates or Subsidiaries to divert any business or income from the
Company or any of its affiliates or Subsidiaries, or





--------------------------------------------------------------------------------




to stop or alter the manner in which they are then doing business with the
Company or any of its affiliates or Subsidiaries. The term “Customer” shall mean
any individual or business firm that is, or within the prior eighteen (18)
months was, a customer or client of the Company or any of its affiliates,
whether or not such business was actively solicited by the Participant on behalf
of the Company or any of its affiliates or Subsidiaries during the Participant’s
employment.


15.Amendment. The Company, acting through the Committee or through the Board,
may amend this Agreement at any time for any purpose determined by the Company
in its sole discretion that is consistent with the Plan, including but not
limited to an amendment to accelerate the vesting schedule set forth in
Paragraph 3. All amendments must be in writing. The Company may not amend this
Agreement, however, without the Participant’s express agreement to any amendment
that could adversely affect the material rights of the Participant.


16.Governing Law. Except as is otherwise provided in the Plan, where applicable,
the provisions of this Agreement shall be governed by the internal laws of the
State of Delaware, without regard to the principles of conflicts of laws
thereof.


17.Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof.


18.Clawback Policy. The Award is subject to the terms of the Company’s
recoupment, clawback or similar policy, if any, as it may be in effect from time
to time, as well as any similar provisions of applicable law, any of which could
in certain circumstances require repayment or forfeiture of the Restricted Stock
Units or other cash or property received with respect to the Award (including
any value received from a disposition of the shares of Common Stock distributed
in respect of the Restricted Stock Units).


19.Section 409A of the Internal Revenue Code. The Award is intended to comply
with section 409A of the Code to the extent subject thereto, and shall be
interpreted in accordance with section 409A of the Code and treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date.
Notwithstanding any provision in the Plan or this Agreement to the contrary, to
the extent it is determined that any payments under this Agreement constitute
“deferred compensation” under section 409A of the Code that is payable on the
Participant’s “separation from service” (as defined in section 409A of the
Code), and that Participant is a “specified employee,” as such term is defined
in section 409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under section 409A
of the Code, the timing of such payments shall be delayed until the earlier of
six months and one day after the Participant’s separation from service or the
date of the Participant’s death, at which time the Company shall issue to the
Participant all shares that the Participant would have otherwise received
through the delayed payment date.


20.No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Restricted Stock Units (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award).
Neither the Company nor any of its officers, directors, affiliates or advisors
makes any representation (except for the terms and conditions expressly set
forth in this Agreement) or recommendation with respect to the





--------------------------------------------------------------------------------




Award. Except for the withholding rights set forth in Paragraph 7 above, the
Participant is solely responsible for any and all tax liability that may arise
with respect to the Award.


[Remainder of page intentionally left blank.]

















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Participant has set his hand hereto on the day and year first written above.
MALIBU BOATS, INC.


By:    


Print Name:    


Title:    




PARTICIPANT


    
[Name]







